Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 25, 2016.
Applicant’s election without traverse of Group I, claims 1-5, 8-13, 15-16, in the reply filed on 3/26/21 is acknowledged.
As claimed, no outstanding point of novelty is seen.  The point of novelty may reside in the concentration of trehalose in the tissue preservation composition, but as seen in the present specification paragraph 14 and elsewhere, there is no discussion relating to the criticality, effects, or benefits of any particular concentration of trehalose.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 8-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Oyama and Roy in view of Wang.
Oyama (Showa Shigakkai Zasshi) entitled "Basic Study on Preservation Method for Tooth Transplantation:  Application of Trehalose to Storage Solution," full proper English translation ordered but not currently available, teaches in the abstract, preserving periodontal tissues with the University of Wisconsin solution with the addition of trehalose.  It is noted that the UW solution is used for solid organ preservation and contains phosphate buffer, raffinose, lactobionate, hydroxyethyl starch, glutathione, allopurinol, adenosine, H2PO4, HPO4, magnesium sulfate, sodium, and potassium.
Roy (2011/0143331) entitled "Methods and Compositions for the Preservation of Cells and Tissues" teaches in paragraph 76, preserving tooth and dental tissues with a preservative composition.  In paragraph 80 fibroblast basal medium is useful.  In paragraph 94 the solution may contain glucose and trehalose.

Wang (CN 105266916) machine English translation provided, teaches storing an isolated tooth for reuse in paragraph 2.  In paragraphs 20 the storage solution contains 1-5 parts trehalose.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to preserve avulsed teeth in a preservation solution containing at least about 25 g/L trehalose because Oyama and Roy teach preserving dental tissues with trehalose containing solutions, not specifying the concentration of the trehalose, and Wang teaches preserving teeth in a solution with a sugar at 1-5 parts.  This broad range would encompass the range presently claimed.  Further, no criticality is seen in any concentration of trehalose where the references focus on pH, osmolality and other concentration factors for the components.
Regarding claim 2 directed to a powder, such preservation compositions are most commonly sold as powder and reconstituted as needed to maintain stability and sterility.  Regarding claims 8 and 9 directed to additional components, the compositions of the above references teach the same additional components such as salts and buffering agents.  Regarding claim 10-12 where the composition contains various nutrients and antimicrobial components, all such components are conventionally included in tissue preservation solutions of various types and are seen in many of the .     

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crawford (2017/0157291) teaches tissue preservation compositions.
Toner (2005/0277107) teaches tissue preservation compositions.
Suryan (2016/0249603) teaches tissue preservation compositions.
Sun (Materials Science and Engineering c) teaches tissue preservation compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655